Motion for reargument denied, with ten dollars costs. Appellant expressly stated in the brief submitted by him upon the appeal that he did not intend to answer in the foreclosure action. He also took the position that a judgment in that action would not be determinative of his rights in the first action. He will not now be heard to say in this court that the order appealed from deprives him of substantial rights by failing to grant him, leave to answer. Motion for leave to appeal to the Court of Appeals denied. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.